Name: Commission Regulation (EEC) No 1624/80 of 26 June 1980 amending for the fifth time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6 . 80 Official Journal of the European Communities No L 162/31 COMMISSION REGULATION (EEC) No 1624/80 of 26 June 1980 amending for the fifth time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2), and in particular Articles 12 (7) and 25 thereof, Whereas, owing to supply shortages on certain markets in France of some qualities of 'BÃ ufs', those qualities should be deleted from the list of representa ­ tive markets in that Member State ; Whereas, given these circumstances, Annex II to Commission Regulation (EEC) No 610/77 (3), as last amended by Regulation (EEC) No 1 377/80 (4), should be adopted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Annex II (D) ( 1 ) (b) to Regulation (EEC) No 610/77, 'BÃ ufs U et O' are hereby deleted as regards the Bordeaux market and 'BÃ ufs R' are deleted as regards the NÃ ®mes market. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply for the first time for calculating the levies valid with effect from 7 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 329, 24 . 12. 1979 , p . 15 . (3 ) OJ No L 77, 25 . 3 . 1977, p. 1 . «) OJ No L 140 , 5 . 6 . 1980, p. 51 .